Citation Nr: 0843830	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-05 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for acute myeloblastic 
leukemia, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1968 to May 1972, 
which included service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied service connection for 
acute myeloblastic leukemia.  The veteran perfected a timely 
appeal of this determination to the Board.


FINDINGS OF FACT

1. Acute myeloblastic leukemia was not directly incurred in 
service.

2. Acute myeloblastic leukemia is not the result of in-
service herbicide exposure.


CONCLUSION OF LAW

Acute myeloblastic leukemia was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.159(c)(4), 3.303, 3.307, 3.309(e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, July 2003 and April 2004 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide.  The 
Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

Also, as the Board concludes below that the preponderance is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service treatment and personnel records, private post-service 
medical records, a letter from the veteran's private 
physician, and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for acute myeloblastic leukemia.  Specifically, the veteran 
argues that acute myeloblastic leukemia is the result of in-
service exposure to herbicides.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
When such a veteran develops a disease listed in 38 C.F.R. 
§ 3.309(e) to a degree of 10 percent or more following his 
service in the Republic of Vietnam, the disease shall be 
presumed to have been incurred during service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In a June 2007 Notice, the Secretary of Veterans Affairs, 
under the authority of the Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, section 201(d), 
determined that a presumption of service connection is not 
warranted based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era for a list of 
disorders that included "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  72 Fed. Reg. 32395-32407 
(2007).  Specifically, the Notice states that, taking account 
of the available evidence, which includes a 2004 report of 
the National Academy of Sciences (NAS), the Secretary found 
that the credible evidence against an association between 
herbicide exposure and leukemia other than chronic 
lymphocytic leukemia outweighed the credible evidence for 
such an association, and determined that a positive 
association did not exist.  Id.

Notwithstanding the foregoing provisions, the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption 
is not the sole method by which an applicant may show 
causation, and thereby establish service connection.

In the instant case, the veteran's service personnel records 
indicate active service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and thus he is presumed to have been exposed to an 
herbicide agent during his period of service.

Service treatment records do not reflect a diagnosis of acute 
myeloblastic leukemia.  On November 1971 separation 
examination, no acute myeloblastic leukemia or cancer was 
noted.  In his November 1971 Report of Medical History, the 
veteran indicated that he did not have and had never had a 
tumor, growth, cyst, or cancer.

Private medical treatment records dated in May and June 2003 
indicate diagnoses of acute myelogenous leukemia, acute 
myeloid leukemia, and acute myeloblastic leukemia.  A May 
2003 record indicates that the veteran first presented in 
September 2001 with easy bruisability and thrombocytopenia.

The veteran submitted a letter from his private physician, 
Dr. K., dated in October 2003.  The letter indicates that Dr. 
K. followed the veteran for a previous hematologic disorder 
that primarily consisted of thrombocytopenia, and that the 
veteran subsequently developed myelodysplasia of the bone 
marrow, which ultimately transformed into an acute 
myelogenous leukemia.  Dr. K. stated that the veteran was 
evidently exposed to various chemicals during service, 
including Agent Orange, and that there may be an association 
between Agent Orange and his subsequent myelodysplasia and 
acute myelogenous leukemia.  Dr. K. supported his opinion by 
stating that the medical literature has supported the 
development of chronic lymphocytic leukemia and non-Hodgkin's 
lymphoma in patients that have been exposed to Agent Orange.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for acute myeloblastic leukemia.

First, there is no indication that acute myeloblastic 
leukemia was directly incurred in service.  Service treatment 
records do not reflect a diagnosis of acute myeloblastic 
leukemia, no acute myeloblastic leukemia or cancer was noted 
on November 1971 separation examination, and the veteran 
indicated that he did not have and had never had a tumor, 
growth, cyst, or cancer in his November 1971 Report of 
Medical History.  The earliest diagnosis of acute 
myeloblastic leukemia is dated in May 2003, and treatment for 
symptoms related to acute myeloblastic leukemia was noted to 
date back to September 2001, which is nearly 30 years after 
the veteran's period of service.  Moreover, the veteran has 
not asserted that acute myeloblastic leukemia began in 
service.

Second, the Board finds that acute myeloblastic leukemia is 
not the result of in-service herbicide exposure.  Acute 
myeloblastic leukemia is not a disease listed in 38 C.F.R. 
§ 3.309(e), and thus is not presumed to have been incurred 
during service under the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307 and 3.309(e).

Furthermore, disability due to herbicide exposure has not 
been established by proof of direct causation.  The only 
competent medical evidence of record indicating any link 
between the veteran's acute myeloblastic leukemia and 
herbicide exposure is the October 2003 letter of Dr. K.  This 
letter indicates that there may be an association between 
Agent Orange and the veteran's myelodysplasia and acute 
myelogenous leukemia, based on the medical literature 
supporting the development of chronic lymphocytic leukemia 
and non-Hodgkin's lymphoma in patients exposed to Agent 
Orange.  However, the Secretary of VA found, taking account 
of the available evidence including the 2004 NAS report, that 
the credible evidence against an association between 
herbicide exposure and leukemia other than chronic 
lymphocytic leukemia outweighed the credible evidence for 
such an association, and determined that a positive 
association did not exist.  In this regard, the Board notes 
that the findings of the Secretary in the June 2007 Notice 
are consistent with the medical evidence on which Dr. K. 
based his October 2003 opinion.

However, while the Secretary's June 2007 Notice and Dr. K.'s 
October 2003 letter both indicate that chronic lymphocytic 
leukemia has been medically linked to herbicide exposure, the 
Secretary's Notice finds, based on the NAS analysis, that no 
other form of leukemia has been linked with such herbicide 
exposure; Dr. K.'s letter does not address such medical 
evidence.  Thus, in light of the Secretary's 2007 Notice, 
which is based on the 2004 NAS study, and considering the 
October 2003 opinion of Dr. K., the Board finds that the 
medical evidence weighs against the veteran's claim of 
service connection for acute myeloblastic leukemia.

The Board notes that the veteran has not been afforded a VA 
examination to determine the etiology of his acute 
myeloblastic leukemia.  However, there is no evidence 
establishing in-service incurrence of acute myeloblastic 
leukemia.  Furthermore, although the evidence establishes 
both a current disability and that the veteran was exposed to 
herbicides in service, in light of the June 2007 Notice of 
the Secretary with respect to the association between 
herbicide exposure and leukemia other than chronic 
lymphocytic leukemia, the Board finds that the information 
and evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, service connection is not warranted for acute 
myeloblastic leukemia.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Service connection for acute myeloblastic leukemia, to 
include as a result of exposure to herbicides is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


